Per Curiam. Appellant Rodney Raglin, by and through his attorney, has filed a motion for belated appeal. His attorney, Kelly M. Pace, states in the motion that Raglin asked counsel to appeal from an order denying him postconviction relief, which was entered on June 30, 2000. Due to an admitted mistake on her part, counsel failed to do this.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.